Case 1:18-cv-11970-ECR-AMD Document 262 Filed 02/24/21 Page 1 of 1 PageID: 4719



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 THE HOMESOURCE, CORP.              :
                                    :
       v.                           :     CIVIL ACTION NO. 18-11970
                                    :
 RETAILER WEB SERVICES, LLC,        :
 et al.                             :

                                  O R D E R


             AND NOW, this 24th day of February, 2021, after a

 request by Defense counsel, it is hereby ORDERED that the

 telephonic status conference and oral argument on Defendants’

 motion to compel discovery (ECF No. 254) on March 5, 2021 at

 10:00 a.m. is CONVERTED to a Video Hearing.



             It is further ORDERED that the Court designates

 counsel for the Defendant to host and coordinate the

 videoconference. Counsel shall provide the video link to the

 Court and to all the necessary participants by the close of

 business on March 3, 2021.



       IT IS SO ORDERED.


                                     s/Eduardo C. Robreno __
                                    EDUARDO C. ROBRENO, J.
